Citation Nr: 0709355	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  04-29 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability. 

2.  Entitlement to an increased rating for postoperative 
residuals of recurrent dislocation of the right shoulder, 
currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Coast 
Guard from June 1980 to October 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In January 2004, the veteran's claims folder was transferred 
to the VARO in Atlanta, Georgia.


FINDINGS OF FACT

1.  A low back disability was not manifest during service, 
osteoarthritis was not manifest within one year of 
separation, and current degenerative disc disease ad 
osteoarthritis of the low back are not attributable to 
service.

2.  The postoperative residuals of recurrent dislocation of 
the right shoulder causes limitation of motion on flexion and 
abduction to 20 degrees.


CONCLUSIONS OF LAW

1.  A low back disability to include degenerative disc 
disease and osteoarthritis were not incurred in or aggravated 
by service and osteoarthritis may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).  

2.  The criteria for a 40 percent rating, but no more, for 
postoperative residuals of recurrent dislocation of the right 
shoulder are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.20, 4.59, 4.71a, Part 4, 
Diagnostic Code 5201 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to this claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006). 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter dated July 2002 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The claimant was told to provide any relevant 
evidence in the claimant's possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The claimant's pertinent records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The claimant was also 
afforded VA examinations in July 2002 and July 2003.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected shoulder injury 
since the claimant was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports are thorough and supported by the 
record.  The examinations in this case are adequate upon 
which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against granting service connection for a low 
back disability and assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Service Connection Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 
12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The veteran served on active duty in the United States Coast 
Guard from June 1980 to October 1981.  Prior to enlistment, 
and after a shoulder displacement during a football game in 
1979, the veteran had surgery to repair the injury.  
According to the veteran, in 1980 he was re-injured on active 
duty when "a rack from the ship fell on his right 
shoulder."  

In this case, the veteran contends that he has lower back 
pain that began "after the accident with my shoulder."  The 
veteran injured his shoulder prior to service and during 
service.  However, the service medical records do not reflect 
that the veteran injured his back prior to service.  His 
enlistment physical revealed a normal spine.  Further, there 
were no injuries nor disease of the spine noted during 
service.  Although the veteran had a skin notation with 
regard to his low back, physical examination of the spine at 
discharge was normal.  

In December 1983, the veteran was afforded a VA examination.  
At that time, he related that he had back problems.  The 
veteran reported his inservice right shoulder injury, but did 
not report any inservice back injury.  Likewise, no spine 
abnormality was diagnosed on examination.  

In March 2002, the current claim for service connection for a 
low back injury was received.  The veteran reported that he 
had received VA treatment.  Although the veteran's VA 
treatment records were obtained, they did not reflect any 
complaints, findings, treatment, or diagnosis of low back 
disability.  

In conjunction with his claim, the veteran was also afforded 
a VA examination in July 2002.  At that time, more than 
twenty years after service discharge, the veteran was 
diagnosed with degenerative disc disease L3-4 and lumbosacral 
pain due to osteoarthritis.  At that time, the veteran 
reported that he had lower back pain over "the last few 
years," which worsened during events of prolonged standing.  
The veteran denied any radiation of pain.  Further, the 
veteran specifically denied "any injury to his lower back."

It is noted that the veteran can attest to factual matters of 
which he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Thus, while the veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  

In sum, a review of the service medical records does not 
reveal any back injuries or diagnoses of back disease.  There 
were no findings, treatment, nor diagnosis with regard to the 
back.  During an examination in June 1981, the veteran 
stated, "Other than my shoulder I think I am in good 
health."  During that examination, the veteran checked 
"No" to recurrent back pain.  Thus, while the veteran now 
claims that he injured his back when he injured his shoulder 
in 1980, the record does not support his statement as it 
shows no back injuries during active duty.  There is no 
record of any manifestations of arthritis of the back within 
one year of discharge from service.  In December 1983, the 
veteran reported that he had back problems, but there was no 
diagnosis on examination.  Thereafter, the veteran filed a 
claim of service connection for back disability in March 
2002, over two decades after he was separated from service.  
During the intervening time, the record contains no medical 
evidence of any complaints, findings, treatment or diagnosis 
of back problems.  

The absence of evidence constitutes negative evidence tending 
to disprove the claim that the veteran suffered from a back 
injury in service which resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).  

The Board does not find credible the veteran's report that he 
injured his back during service.  The service medical records 
clearly documented a right shoulder injury, but there was no 
complaint of any back injury nor were there any clinical 
findings nor diagnosis.  The veteran has been inconsistent 
with regard to the alleged injury.  With regard to his claim, 
he contends that his back was injured when his shoulder was 
injured or thereafter.  However, on examination, he reported 
that he had not suffered a back injury.  Rather, he indicated 
that he had had back pain for the past few years, which 
places the onset decades after his service separation and any 
right shoulder injury.  Based on the record, the Board finds 
that the veteran's report of an inservice injury is not 
credible and therefore, not probative.  

Although the veteran maintains that his degenerative disc 
disease and osteoarthritis had their origin during service, 
his assertions are not competent or probative.  The competent 
evidence does not establish that low back disability to 
include degenerative disc disease and osteoarthritis began in 
service or that osteoarthritis began within one year of 
separation.  The record does not contain evidence of disease 
or injury of the back which is attributable to service.  In 
the absence of such a link to service, his claim of service 
connection for degenerative disc disease and osteoarthritis 
is denied.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The preponderance of the evidence is found to be against the 
veteran's claim; therefore, the benefit of the doubt 
provision does not apply.  

Increased Rating Analysis

In a January 1984 rating decision, service connection was 
granted for recurrent dislocation of the right shoulder, 
postoperative.  The veteran was assigned a noncompensable 
rating, effective October 1983, under Diagnostic Code 5202.  
See 38 C.F.R. § 4.71a (2006).

In March 2002, the veteran filed a claim for an increased 
rating for his service-connected right shoulder injury.  In 
an August 2002 rating decision, the disability rating was 
increased to 20 percent, effective March 2002, the date of 
claim.  

In conjunction with his claim, the veteran was afforded a VA 
examination in July 2002.  At that time, it was noted that, 
"Abduction is limited to 90 degrees, forward flexion to 110 
degrees, and backward extension to 40 degrees with painful 
complete internal and external rotation."  X-rays showed 
probably old fracture of the inferior glenoid consistent with 
a large osseous Bankart lesion.  The impression was right 
shoulder pain secondary to previous surgery, old inferior 
glenoid fracture.

In July 2003, the veteran was afforded another VA 
examination.  According to the report, the veteran had not 
suffered any further dislocations since his surgery, but he 
complained of pain that occurred "every day," that was 
"aggravated by activity," and that was "also present at 
night."  At that time, the veteran had a desk job, and he 
believed that the shoulder injury interfered with his work.  
Although, according to the examiner, "The patient can 
perform activities of daily living, and "He uses no 
assistive devices."

During the examination, the veteran's right shoulder was 
tender.  Abduction of the right shoulder was 15 degrees with 
pain, and forward flexion was 25 degrees with pain.  Also, 
"External rotation of both shoulders is 10 degrees with pain 
in the right shoulder.  On internal rotation, the patient 
keeps his hand anterior to the front of the thigh."  
However, it was noted that both abduction and flexion were 
"at least 90 degrees with the patient was undressing 
himself".  An x-ray revealed "a large fragment projecting 
over the scapular neck inferiorly.  This is a fracture of the 
glenoid and probably represents a large Bankhart lesion."  
The examiner's diagnosis states, "It is grossly apparent 
that there is a symptom magnification and that the patient 
was no[t] cooperating with the examiner" (emphasis added).

In a December 2003 outpatient report from the Atlanta VA 
medical center, it was noted that the veteran had "right 
shoulder pain" with "decreased range of motion and some 
weakness with the grip and strength."  Although the pain was 
described as "chronic," pain medication was not prescribed.

During a subsequent visit in January 2004, the veteran 
reported numbness that "starts in the shoulder that goes to 
all fingers." The veteran was able to flex 55 degrees and 
abduct to 32 degrees.  He was given exercises to increase his 
range of motion.  

The veteran was afforded another examination in April 2004.  
It was noted that the veteran's right hand was his 
"dominant" hand.  During testing, the range of motion for 
his right shoulder was a flexion of 20 degrees before pain 
occurred, abduction of 20 degrees, external rotation of 10 
degrees, and an internal rotation of 10 degrees.  The 
examiner opined that the veteran's range of motion was 
limited by pain, fatigue, weakness, lack of endurance, and 
incoordination, with pain having the most significant impact.  
A right shoulder x-ray was "within normal limits," and the 
veteran was diagnosed with "status postoperative of 
recurrent dislocation of the right shoulder with residuals of 
pain and limited movement."  The examiner also notes that, 
"the effect of the condition on the claimant's daily 
activity is as difficulty [sic] executing tasks requiring use 
of the right upper extremity, particularly during flare-
ups."

Regarding the veteran's examinations, the Board notes that 
disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
To that end, the Board notes that the veteran's right 
shoulder injury is currently service-connected, and the 
veteran is receiving the minimum rating for this injury under 
Diagnostic Code 5202.  

Disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  Normal ranges of upper 
extremity motion are defined by VA regulation as follows: 
forward elevation (flexion) from zero to 180 degrees; 
abduction from zero to 180 degrees; and internal and external 
rotation to 90 degrees.  Lifting the arm to shoulder level is 
lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.  

Diagnostic Code 5201 provides that limitation of motion of 
the major or minor arm at shoulder level warrants a 20 
percent disability rating.  Limitation of motion of the minor 
arm midway between the side and shoulder level warrants a 30 
percent rating.  When motion is limited to 25 degrees from 
the side, a 40 percent rating is warranted for the major arm.

Under Diagnostic Code 5202, for impairment of the humerus in 
the major arm, a 20 percent rating is granted when there is 
malunion, with moderate deformity, a 30 percent rating is 
granted when there is marked deformity for the major arm.  
Also under Diagnostic Code 5202, for recurrent dislocations 
of the major arm at the scapulohumeral joint, a 20 percent 
rating is granted with infrequent episodes, and guarding of 
movement only at shoulder level; a 30 percent rating is 
granted when there are frequent episodes and guarding of all 
arm movements for the major arm.  A 50 percent rating is 
granted for fibrous union of the major arm; a 60 percent 
rating is granted for nonunion (false flail joint) of the 
major arm; and an 80 percent rating is granted for loss of 
head of (flail shoulder) for the major arm.

Under Diagnostic Code 5201, if the veteran's shoulder 
disability limits arm motion to shoulder level for the major 
arm, a 20 percent rating is warranted.  In July 2003, the VA 
examiner opined that, both abduction and flexion were "at 
least 90 degrees with the patient was undressing himself."  
In January 2004, the veteran was able to flex 55 degrees and 
abduct to 32 degrees.  On April 2004 examination, range of 
motion was decreased.  The range of motion for his right 
shoulder was flexion of 20 degrees before pain occurred, 
abduction of 20 degrees, external rotation of 10 degrees, and 
an internal rotation of 10 degrees.  

In considering the directives of DeLuca, the Board must 
consider pain limitations.  The veteran's range of motion has 
decreased over the course of the claim.  In addition, the 
Board realizes that the July 2003 examiner felt that the 
veteran was not fully cooperating on examination, however, on 
the April 2004 examination, this was not at issue.  In 
affording the veteran the benefit of the doubt, the Board 
will base the rating on the last examination which is more 
favorable to the veteran.  

On the most recent examination, pain limited movement of the 
arm to 20 degrees on flexion and abduction.  In applying 
Diagnostic Code 5201, a 40 percent rating is warranted for 
the major arm when movement is restricted to 25 degrees from 
the side.  That is the case here.  

In order for a higher rating to be warranted, the right 
shoulder disability would need to be productive fibrous 
union, nonunion, or for loss of head of the major arm.  The 
veteran does not have any of these manifestations.  Thus, a 
higher rating may not be assigned on any of these bases.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the evidence supports a higher rating of 40 percent.  


ORDER

Service connection for a low back disorder to include 
degenerative disc disease and osteoarthritis is denied.  

An increased rating of 40 percent for postoperative residuals 
of recurrent dislocation of the right shoulder is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


